115 U.S. 524 (1885)
DAVIS SEWING MACHINE COMPANY
v.
RICHARDS & Another.
Supreme Court of United States.
Argued November 10, 11, 1885.
Decided December 7, 1885.
IN ERROR TO THE SUPREME COURT OF THE DISTRICT OF COLUMBIA.
*526 Mr. James G. Payne for plaintiff in error.
Mr. W.A. Cook and Mr. C.C. Cole for defendants in error.
*527 MR. JUSTICE GRAY delivered the opinion of the court. After stating the facts in the language above reported, he continued:
The decision of this case depends upon the application of the rules of law stated in the opinion in the recent case of Davis v. Wells, 104 U.S. 159, in which the earlier decisions of this court upon the subject are reviewed.
Those rules may be summed up as follows: A contract of guaranty, like every other contract, can only be made by the mutual assent of the parties. If the guaranty is signed by the guarantor at the request of the other party, or if the latter's agreement to accept is contemporaneous with the guaranty, or if the receipt from him of a valuable consideration, however small, is acknowledged in the guaranty, the mutual assent is proved, and the delivery of the guaranty to him or for his use completes the contract. But if the guaranty is signed by the guarantor without any previous request of the other party, and in his absence, for no consideration moving between them except future advances to be made to the principal debtor, the guaranty is in legal effect an offer or proposal on the part of the guarantor, needing an acceptance by the other party to complete the contract.
The case at bar belongs to the latter class. There is no evidence of any request from the plaintiff corporation to the guarantors, or of any consideration moving from it and received or acknowledged by them at the time of their signing the guaranty. The general words at the beginning of the guaranty, "value received," without stating from whom, are quite as consistent with a consideration received by the guarantors from the principal debtor only. The certificate of the sufficiency of the guarantors, written by the plaintiff's attorney under the guaranty, bears date two days later than the guaranty itself. The plaintiff's original contract with the principal debtor was not executed by the plaintiff until after that. The guarantors had no notice that their sufficiency had been approved, or that their guaranty had been accepted, or even that the original contract had been executed or assented to by the plaintiff, until long afterwards, when payment was demanded of them for goods supplied by the plaintiff to the principal debtor.
Judgment affirmed.